Citation Nr: 0716915	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1980.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a February 2004 rating decision.

The veteran initially requested a Board Hearing on his VA 
Form 9 filed in January 2005.  The veteran withdrew his 
request for a hearing in February 2005.  As such, the Board 
will proceed with appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.	By an unappealed March 1997 Board decision, the Board 
denied the veteran's claim for psychiatric disorder because 
new and material evidence had not been submitted linking the 
veteran's current disability to service.  

3.	Evidence received subsequent to the March 1997 Board 
decision is evidence not previously submitted to the RO, does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not present a reasonable possibility of 
substantiating the veteran's claim.  


CONCLUSION OF LAW

1.	The March 1997 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
September 2003, prior to the initial decision on the claim in 
February 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini, 18 Vet. App. at 120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran in 
September 2003 includes what is considered new and material 
evidence as well as what information is necessary to 
establish his claim.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error). 

The RO also provided the claimant with a copy of the February 
2004 rating decision and the January 2005 statement of the 
case, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, discharge documents, and the VA 
medical records.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, including 
schizophrenia, because he was hit on the head in service 
causing his disability.  

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for a 
nervous condition, including schizophrenia, was denied by the 
RO in February 1993 because the new evidence was not material 
to open the previously denied January 1989 claim since it did 
not show that a nervous condition incurred in or was 
aggravated by service.  The veteran appealed the RO decision 
and in March 1997, the Board denied the veteran's claim 
because the evidence submitted was not new and material and 
did not show that a psychiatric disorder was related to 
service.  The veteran did not appeal this decision and the 
Board's decision became final.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156.  The Board will address the 
evidence submitted since the March 1997 Board decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been received, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In March 1997, the Board reviewed the service medical records 
and VA treatment records.  The entrance examination in June 
1979 clinically evaluated the veteran's psychiatric condition 
as abnormal.  The veteran reported headaches, frequent 
trouble sleeping, depression and excessive worry prior to 
service.  The veteran was treated for headaches and dizzy 
spells in service and was diagnosed with probable transient 
situational disorder.  The veteran was given a mental health 
evaluation in service which indicated no evidence of a 
thought disorder.  Upon discharge, the veteran reported a 
head injury, depression and excessive worry, headaches, 
frequent trouble sleeping, and nervous trouble in March 1980.  
The examiner upon separation from service in March 1980 
indicated that the veteran attempted suicide in service and 
there were no service connected illnesses or injuries.  

The VA medical records dated in July 1982 to December 1992 
indicated a diagnosis of schizophrenia, outpatient treatment 
for schizophrenia and several psychiatric admissions for 
schizophrenia.  These records did not reflect the etiology of 
the veteran's schizophrenia.  

In order to reopen the veteran's service connection claim for 
schizophrenia, there must be evidence that the veteran's 
disability is related to active service or manifested to a 
compensable degree within a year of separation from active 
service.  

Since the March 1997 Board decision, the veteran submitted VA 
treatment records dated in August 1998 to October 2003.  
These VA records indicate a diagnosis of schizophrenia, 
prescriptions for the treatment of schizophrenia and 
outpatient treatment for schizophrenia.  These records do not 
reflect the etiology of the veteran's schizophrenia.  

The VA treatment records submitted after the March 1997 Board 
decision are considered new evidence because they were not 
previously submitted to or reviewed by the RO.  The evidence, 
however, is not material to the veteran's claim for service 
connection for schizophrenia because it does not relate to 
the etiology of the veteran's disability, which is an 
unestablished fact necessary to substantiate the veteran's 
service connection claim.  The VA records dated in August 
1998 to October 2003 are cumulative of the evidence 
previously submitted because they reflect the treatment the 
veteran received for schizophrenia, which is the same 
information reflected in the VA records dated in July 1982 to 
December 1992.  The new evidence does not raise a reasonable 
possibility of substantiating the veteran's claim because it 
does not link the veteran's current disability to service.  
As such, the evidence is not material for purposes of 
reopening the veteran's claim for service connection for 
schizophrenia.  Therefore, the evidence is not sufficient to 
reopen the veteran's claim for service connection for 
schizophrenia.  

The Board acknowledges that the veteran has repeatedly noted 
that his current mental disorder is related to his military 
service.  The veteran, however, lacks the medical expertise 
necessary to offer a competent medical diagnosis or opinion 
regarding the etiology of his mental disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements are also not material because they do 
not present a reasonable possibility of substantiating his 
claim.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  In this 
case, the Board finds that the preponderance of the evidence 
weighs against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection of schizophrenia is not reopened.


ORDER

Entitlement to service connection for schizophrenia remains 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


